DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
It is noted that the application contains only  claims 1-12 as originally filed on 8/27/2020. In the applicants reply of 9/12/2022, they refer to claims 1-20, but only claims 1-12 are pending.
Applicant's election with traverse of Group I (claims 1-7, 11 and 12) and Species I (fig 1-5)  in the reply filed on 9/12/2022 is acknowledged.  The traversal is on the ground(s) that there is no additional burden in examining these species because they were examined I the parent case.  This is not found persuasive because The examiner notes that since the parent case did not have any claims directed towards species II-IV, so these species were not examined. In the case of the present application there are still no claims directed towards the withdrawn species so the examiner is just making the restriction requirement in case claims to these species are introduced. Additionally, there is a additional burden in examining additional species since there are additional element that the examiner needs to be looking for. The examiner notes that any claims drawn to the withdrawn species will be reintroduced at allowance if a generic independent claim is issued. The examiner would like to point out that the applicant has not provided any arguments regarding the group restriction between method and apparatus.
The requirement is still deemed proper and is therefore made FINAL.
Claims 8-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/12/2022. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the axial extension of said casing" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the axial extension of said casing" in line 21.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-7 and 11 are rejected for being dependent from a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cole (2014/0053332) in view of Stein (WO 2011/154063)
Regarding claim 1, Cole shows a faucet assembly comprising (fig 6): a mouth (51) with an internally threaded portion (fig 6); and an aerator cartridge (49, 33), which is inserted within said mouth, said cartridge defining an internal flow path from an upstream inlet to a downstream outlet (fig 6); said cartridge comprising: a casing (49, 33); at least one jet breaking element (31, 55) positioned to intercept said internal flow path, said casing being provided with an outer lateral surface (outer surface of 49) provided with an attachment thread (fig 6), which is screwed into said internally threaded portion of said mouth (fig 6), such as to define a threaded coupling and at least one aeration window (57 and 59)) directly opening on the internal flow path (fig 8), said aeration window being positioned at or underneath the attachment thread (fig 8), directly contacting the same or joined to the same by a continuous profile of the outer lateral surface (fig 8); wherein no sealing gasket is provided for preventing water seeping through said threaded coupling between the mouth and the cartridge (fig 8); 
and wherein said cartridge is not abutting against an internal shoulder of the mouth (fig 8); wherein, during use, when the faucet assembly is connected to a water grid with an operating pressure between 0.5 and 6 bar (this is inherent to the standard water grid), water seeping through said  threaded coupling between the mouth and the cartridge is completely sucked into the casing of the cartridge through said at least one aeration window and all of the water seeping through said threaded coupling between the mouth and the cartridge rejoins the internal flow path (this will be true if any water seeps through the threads. The threads do show a flow path through them, so it is assumed that water will seep through the threads. Since the aeration windows of the present invention suck all the water that seeps through the threads, the examiner notes that the aeration windows of Cole will also suck in all the water that seeps through the threads since they are located in the same spot and are structurally the same as the windows of the present invention) ; wherein the internal flow path is entirely internal to the aerator (fig 8). 
But fails to specifically disclose wherein the axial extension of said casing is completely or predominantly inserted within said mouth; wherein an interspace is provided, underneath the threaded coupling, between the outer lateral surface of the casing and an inner surface of said mouth; wherein said at least one aeration window opens at a distance from a lower opening of said mouth, the aeration window being in fluid communication with said  interspace, so that the interspace defines an air passage from the lower opening of said mouth towards the aeration window.
However Stein teaches an aerator cartridge (1) that is threaded into a mouth of a faucet (3), the axial extension of said casing is completely or predominantly inserted within said mouth (fig 16); wherein an interspace is provided (between 6 and 2), underneath the threaded coupling (fig 16), between the outer lateral surface of the casing (6) and an inner surface of said mouth (2); wherein said at least one aeration window (31) opens at a distance from a lower opening of said mouth (fig 16), the aeration window being in fluid communication with said  interspace, so that the interspace defines an air passage from the lower opening of said mouth towards the aeration window.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to have the aerator cartridge of Cole be inserted further inside the mouth of the faucet as shown in Stein. This would simply involve moving the internal threads of the faucet of Cole further up indie the faucet to raise the location of the aerator cartridge inside the faucet. A modification like this will allow for a more compact faucet assembly do that large items can be washed under the faucet assembly. This modification would also create the claimed interspace and air passages.
Regarding claim 2,  said threaded coupling allows water seeping (the threads of Cole appear to have a water passage through them), when said water grid has an operating pressure between 1 bar and 6 bar (this is standard pressure for a faucet system). 
Regarding claim 3,  the at least one aeration window opens at a lower edge of the attachment thread (Cole fig 8).
The examiner notes that one could interpret the openings 59 to open at a point that is lower than the lower edge of the threads of Cole.  
It would be understood by one of ordinary skill in the art if you eliminated the space between the bottom of the threads and the top of the windows, the overall length of the aerator cartridge would be smaller. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to eliminate the space between the lower edge of the threads and the aeration window in Cole as modified above, in order to make the overall length of the aerator cartridge shorter.
Regarding claim 4,  said at least one aeration window belongs to a plurality, equally angularly spaced along a periphery of the outer lateral surface (fig 5).
Regarding claim 5, the above combination does not teach that a diameter of the attachment thread is equal or less than 24 mm. 
However, it is well known in the United States the standard internal threads for the outlet of a faucet are 15/16th of an inch which is less than 24mm.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to make the a attachment threads of Cole as modified above less than 24 mm in order to have the aerator cartridge fit into a standard size faucet mouth.
 Regarding claim 6,  wherein said casing comprises a cup-shaped body (fig 6).
Regarding claim 7,  wherein said cartridge is not provided with a flange abutting against a perimeter of the mouth (fig 8, Cole).
Regarding claim 11, It is noted that if the cartridge is hand tightened at less that 1Nm, then the tightening  torque required for unscrewing said threaded coupling is lower than 1 Nm. 
Regarding claim 12, Cole shows a faucet assembly (fig 8) comprising: a mouth (51) with an internally threaded portion (fig 6); and an aerator cartridge (49, 33), which is inserted within said mouth, said cartridge defining an internal flow path from an upstream inlet to a downstream outlet (fig 8); said cartridge comprising: a casing (49, 33); at least one jet breaking element (31, 55) positioned to intercept said internal flow path, said casing being provided with an outer lateral surface (outer surface of 49) provided with an attachment thread (fig 6), which is screwed into said internally threaded portion of said mouth (fig 6), such as to define a threaded coupling and at least one aeration window (57, 59) opening on the internal flow path, wherein said outer lateral surface has at least an upper portion with the attachment thread (outer surface of 49) and at least a retreated portion (outer surface of 33. The outer surface of 33 is an outer surface compared to the interior space of 33) below said upper portion, said retreated portion being at least partially inwardly offset with respect to the minor diameter of the attachment thread (fig 6), said aeration window being positioned at or underneath the attachment thread (fig 6), directly contacting the same or joined to the same by a continuous profile of the outer lateral surface (fig 6), said continuous profile of the outer lateral surface being without ridges or troughs (fig 6), that may cause the separation of a water drop which flows, through gravity, from a lower edge of the attachment thread into the at least one aeration window opening; wherein no sealing gasket is provided (fig 6) for preventing water seeping through said threaded coupling between the mouth and the cartridge;  and wherein said cartridge is not abutting against an internal shoulder of the mouth (fig 6).
But fails to disclose wherein the axial extension of said casing is completely or predominantly inserted within said mouth; wherein an interspace is provided, underneath the threaded coupling, between the retreated portion of the outer lateral surface of the casing and an inner surface of said mouth; wherein said at least one aeration window opens at a distance from a lower opening of said mouth, the aeration window being in fluid communication with said interspace, so that the interspace defines an air passage from the lower opening of said mouth towards the aeration window.
However Stein teaches an aerator cartridge (1) that is threaded into a mouth of a faucet (3), the axial extension of said casing is completely or predominantly inserted within said mouth (fig 16); wherein an interspace is provided (between 6 and 2), underneath the threaded coupling (fig 16), between the retreated portion of the outer lateral surface of the casing (6) and an inner surface of said mouth (2); wherein said at least one aeration window (31) opens at a distance from a lower opening of said mouth (fig 16), the aeration window being in fluid communication with said  interspace, so that the interspace defines an air passage from the lower opening of said mouth towards the aeration window.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to have the aerator cartridge of Cole be inserted further inside the mouth of the faucet as shown in Stein. This would simply involve moving the internal threads of the faucet of Cole further up indie the faucet to raise the location of the aerator cartridge inside the faucet. A modification like this will allow for a more compact faucet assembly do that large items can be washed under the faucet assembly. This modification would also create the claimed interspace and air passages.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON J BOECKMANN whose telephone number is (571)272-2708. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON J BOECKMANN/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        9/27/2022